Citation Nr: 1755544	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

F. Bulger, Associate Counsel

INTRODUCTION

The Veteran served in the United States Navy from February 1976 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In May 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ).  The undersigned discussed the requirements for substantiation of the claim on appeal with the Veteran.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is associated with the claims file. 

This matter was previously before the Board in May 2015 when it was remanded for additional development.  It has been returned to the Board for appellate consideration.

The May 2015 Board decision denied entitlement to service connection for PTSD.  As such, that matter is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board must remand this claim to the RO for additional record development and for another VA medical examination and opinion.  

In May 2015, the Board remanded the issue of service connection for an acquired psychiatric disorder, other than PTSD, for a new nexus opinion.   The RO obtained the opinion and subsequently denied the claim.  See July 2015 Supplemental Statement of the Case.  

When VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail to allow the Board to render a fully informed decision.  Barr at 311.  A medical examination report must contain a reasoned medical explanation that connects supporting data with clear conclusions.  Stefl at 124.  

The 2015 addendum opinion is based on a factual error.  The opinion reads: "This veteran was diagnosed with an Anxiety Disorder which he reports is a result of his concerns about memory loss.  Thus, this anxiety and memory loss are not service-related."  After the VA examination, the Veteran clarified that his psychological issues relate to memories of an in-service military sexual trauma, i.e., a "bad memory" not having "bad memory."  Thus, a new opinion that is based on an accurate understanding of the record is necessary.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records that are not in the claims file.  The RO should ensure that a current and complete set of the Veteran's military sexual trauma (MST) counseling records, and any other relevant VA psychiatric treatment records, are included in the claims file.  The RO should identify evidence that might be useful to the Veteran to support his claim, to include any opinions by the Veteran's treating MST counselor, Dr. R.K., or any other VA psychiatric professional currently treating the Veteran regarding the etiology of the Veteran's psychological diagnoses and the relationship between these diagnoses and a MST.  All attempts to obtain VA records must be documented in the claims file.

2.  Determine whether the Veteran has additional relevant private treatment records that he wishes to include in the claims file.  If so, request that he complete and submit a signed disclosure authorization form for each private medical health care provider.  All efforts to obtain private medical records should be documented in the claims file.

3.  After completing the above record development, schedule the Veteran for a new VA psychiatric examination and opinion with an examiner other than the examiner who performed the 2015 examination.  The complete claims file, a copy of this remand and the May 2014 hearing transcript must be made available to, and reviewed by, the examiner.  

After a rigorous and comprehensive review of the claims file, the examiner shall:

i)  Accept the Veteran's statements related to an in-service MST as true for the purposes of issuing a VA medical opinion.

ii)  Identify and clarify all current acquired psychiatric diagnoses other than PTSD.  If adjustment, dependency or anxiety disorder are not diagnosed, explain why these diagnoses are not appropriate.  The explanation should address any diagnosis of adjustment, dependency or anxiety disorder included in VA treatment records.  

iii)  Determine whether it is at least as likely as not (50 percent probability or higher) that any currently diagnosed acquired psychiatric disability, other than PTSD, manifest in service or is etiologically related to an in-service event or incurrence, to include an in-service MST.  Rationale should be provided for the opinion(s) proffered.  The rationale should address any relevant information contained in the VA MST treatment records and the May 2014 hearing transcript.  

4.  After completing the above development, the RO should readjudicate the issue on appeal.  If any benefit sought on appeal is denied, the RO must provide the Veteran and his representative with a Supplemental Statement of the Case and afford the appropriate time period for response before the claims file is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

